DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Shigeharu Furukawa on 09/24/2021.
Claims have been amended as follows:
1. (Previously Presented)	A method in a cloud block service system having a virtual block device and a device index map of the virtual block device, the method comprising:
receiving a remap request from a client;
determining whether logical block address (LBA) mappings of the virtual block device in the remap request are valid in response to receiving the remap request, each LBA mapping comprising a corresponding first LBA value and a corresponding second LBA value;
upon determining that the LBA mappings are valid, assigning a request sequence number to the remap request, and recording the LBA mappings;
based on the device index map of the virtual block device, translating each LBA mapping to a corresponding pair of LBA-to-physical location mappings;
writing the corresponding pairs of LBA-to-physical location mappings to a data logfile as corresponding remapping log blocks;

inserting the corresponding pairs of LBA-to-physical location mappings into the device index map;
periodically checkpointing the device index map into a separate index logfile; and
upon determining that a latest request sequence number of a checkpointed device index map has surpassed a request sequence number of a corresponding remapping log block in the data logfile, deleting the corresponding remapping log block.

2. (Original)	The method of claim 1, wherein determining whether the LBA mappings of the virtual block device in the remap request are valid in response to receiving the remap request includes:
determining whether a device identification (DeviceId) of the virtual block device and credentials of the client in the remap request are valid in response to receiving the remap request from the client; and
upon determining that the DeviceId and the credentials are valid, determining whether the LBA mappings in the remap request are valid.

3. (Original)	The method of claim 1, wherein determining whether the LBA mappings of the virtual block device in the remap request are valid in response to receiving the remap request includes:
determining that the LBA mappings are not valid based on at least one of:
at least one LBA in the LBA mappings being out of range of the virtual block device; or
at least one LBA number existing in more than one LBA mappings.



4. (Previously Presented)	The method of claim 1,
wherein a first LBA-to-physical location mapping of the corresponding pair of LBA-to-physical location mappings comprises the corresponding second LBA value and a corresponding first physical location determined in the device index map based on the corresponding first LBA value, and a second LBA-to-physical location mapping of the corresponding pair of LBA-to-physical location mappings 

5. (Original)	The method of claim 1, wherein metadata of each remapping log block includes a tag indicative of the corresponding block being a part of the remap request.

6. (Original)	The method of claim 1, further comprising:
replaying the data logfile corresponding to the virtual block device to reconstruct the device index map.

7. (Original)	The method of claim 6, wherein replaying the data logfile corresponding to the virtual block device to reconstruct the device index map includes:
if a remapping commit block corresponding to the request sequence number is missing, omitting remapping log blocks of the request sequence number.

8. (Canceled)	

9. (Previously Presented)	A system comprising:
one or more processors;
a virtual block device coupled to the one or more processors;
memory coupled to the one or more processors, the memory storing computer executable instructions executable by the one or more processors, that when executed, causes the one or more processors to perform operations comprising:
receiving a remap request from a client;
determining whether a device identification (DeviceId) of the virtual block device and credentials of the client in the remap request are valid in response to receiving the remap request; 
upon determining that the DeviceId and the credentials are valid, determining whether logical block address (LBA) mappings of the virtual block device in the remap 
upon determining that the LBA mappings are valid, assigning a request sequence number to the remap request, and recording the LBA mappings;
based on a device index map of the virtual block device in the memory, translating each LBA mapping to a corresponding pair of LBA-to-physical location mappings;
writing the corresponding pairs of LBA-to-physical location mappings to a data logfile as corresponding remapping log blocks;
appending a remapping commit block to the data logfile to indicate that the remap request is committed;
inserting the corresponding pairs of LBA-to-physical location mappings into the device index map;
periodically checkpointing the device index map into a separate index logfile; and
upon determining that a latest request sequence number of a checkpointed device index map has surpassed a request sequence number of a corresponding remapping log block in the data logfile, deleting the corresponding remapping log block.

10. (Original)	The system of claim 9, wherein determining whether the LBA mappings of the virtual block device in the remap request are valid in response to receiving the remap request includes:
determining that the LBA mappings are not valid based on at least one of:
at least one LBA in the LBA mappings being out of range of the virtual block device; or
at least one LBA number existing in more than one LBA mappings.

11. (Previously Presented)	The system of claim 9,
wherein a first LBA-to-physical location mapping of the corresponding pair of LBA-to-physical location mappings comprises the corresponding second LBA value and a corresponding first physical location determined in the device index map based on the corresponding first LBA value, and a second LBA-to-physical location mapping of the corresponding pair of LBA-to-physical location mappings 

12. (Original)	The system of claim 9, wherein metadata of each remapping log block includes a tag indicative of the corresponding block being a part of the remap request.

13. (Original)	The system of claim 9, wherein the operations further comprise:
replaying the data logfile corresponding to the virtual block device to reconstruct the device index map; and
if a remapping commit block corresponding to the request sequence number is missing, omitting remapping log blocks of the request sequence number.

14. (Canceled)	

15. (Proposed Examiner’s Amendment)	A non-transitory computer readable medium storing computer-readable instructions executable by one or more processors, that when executed, causes the one or more processors to perform operations comprising:
receiving a remap request from a client;
determining whether a device identification (DeviceId) of a virtual block device and credentials of the client in the remap request are valid in response to receiving the remap request; 
upon determining that the DeviceId and the credentials are valid, determining whether logical block address (LBA) mappings of the virtual block device in the remap request are valid, each LBA mapping comprising a corresponding first LBA value and a corresponding second LBA value;
upon determining that the LBA mappings are valid, assigning a request sequence number to the remap request, and recording the LBA mappings;
based on a device index map of the virtual block device, translating each LBA mapping to a corresponding pair of LBA-to-physical location mappings;
writing the corresponding pairs of LBA-to-physical location mappings to a data logfile as corresponding remapping log blocks;

inserting the corresponding pairs of LBA-to-physical location mappings into the device index map;
periodically checkpointing the device index map into a separate index logfile; and
upon determining that a latest request sequence number of a checkpointed device index map has surpassed a request sequence number of a corresponding remapping log block in the data logfile, deleting the corresponding remapping log block.

16. (Proposed Examiner’s Amendment)	The non-transitory computer readable medium of claim 15, wherein determining whether the LBA mappings of the virtual block device in the remap request are valid in response to receiving the remap request includes:
determining that the LBA mappings are not valid based on at least one of:
at least one LBA in the LBA mappings being out of range of the virtual block device; or
at least one LBA number existing in more than one LBA mappings.

17. (Proposed Examiner’s Amendment)	The non-transitory computer readable medium of claim 15,
wherein a first LBA-to-physical location mapping of the corresponding pair of LBA-to-physical location mappings comprises the corresponding second LBA value and a corresponding first physical location determined in the device index map based on the corresponding first LBA value, and a second LBA-to-physical location mapping of the corresponding pair of LBA-to-physical location mappings comprises the corresponding first LBA value and a null location in the device index map where the null location is not in use.

18. (Proposed Examiner’s Amendment)	The non-transitory computer readable medium of claim 15, wherein metadata of each remapping log block includes a tag indicative of the corresponding block being a part of the remap request.

non-transitory computer readable medium of claim 15, wherein the operations further comprise:
replaying the data logfile corresponding to the virtual block device to reconstruct the device index map; and
if a remapping commit block corresponding to the request sequence number is missing, omitting remapping log blocks of the request sequence number.

20. (Canceled)	

 
Allowable Subject Matter
Claims 1-7, 9-13, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record failed to teach or suggest a method, a system and  a non-transitory computer readable medium storing computer-readable instructions executable by one or more processors, that when executed, causes the one or more processors to perform operations comprising: periodically checkpointing the device index map into a separate index logfile; and upon determining that a latest request sequence number of a checkpointed device index map has surpassed a request sequence number of a corresponding remapping log block in the data logfile, deleting the corresponding remapping log block as recited in claims 1, 9 and 15.

Claims 2-7, 10-13, 16-19 are depended of their parent claims, therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/Examiner, Art Unit 2161         



















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161